Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on May 10, 2021, the applicant has submitted an amendment filed on August 10, 2021; amending claims 1-2, 4-5, 8, 11, 13, 16, and 18; cancelling claims 7, 12 and 17; and arguing to traverse the rejections of claims 1-2, 4-7, 9, 11, 14-16 and 19-20 in view of the amendment.
Response to Arguments
Amended claims 11 and 16 are no longer have issues under 35 U.S.C. 112(b).
Applicant’s arguments, see pages 10-1 of the remarks, filed on August 10, 2021, with respect to 1-2, 4-7, 9, 11, 14-16 and 19-20 have been fully considered and are persuasive.  The 35 U.S.C. 102 and 103 rejections have been withdrawn. 
Reasons for Allowance
Claims 1-6, 8-11, 13-16, and 18-20 are allowed. The claims are renumbered as 1-17.
The following is an examiner’s statement of reasons for allowance: the closest prior art of Okubo or Showering, et al. do not disclose or fairly suggest selecting the region for the OCR based at least in part on the comparison result, wherein the reference size is changed based on at least one of shooting distance information of the image, information of an activated camera among a plurality of cameras, or magnification information, as defined by independent claim 1; and generating a virtual reference object based on a rule; comparing the virtual reference object with the character recognition region; determining that the character recognition region is valid if the character recognition region is larger than the virtual reference object; determining that the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665